



Exhibit 10.2
INFINERA CORPORATION
2016 EQUITY INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
Unless otherwise defined herein, the terms defined in the 2016 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Grant of
Restricted Stock Units (the “Notice of Grant”) and the Global Terms and
Conditions of Restricted Stock Unit Grant (including any country-specific
provisions set forth in the Appendix thereto) attached hereto as Exhibit A
(together, the “Agreement”).
Participant:    


Address:                




Participant has been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Agreement, as
follows:
Grant Number                
Date of Grant                
Vesting Commencement Date        
Number of Restricted Stock Units        
Vesting Schedule:


Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:


SHARES                 VEST DATE




Except as otherwise set forth in Section 4 of the Global Terms and Conditions of
Restricted Stock Unit Grant, in the event Participant ceases to be an active
Service Provider for any or no reason before Participant vests in the Restricted
Stock Units, the Restricted Stock Units and Participant’s right to acquire any
Shares hereunder will immediately terminate.
Participant and the Company agree that this Award of Restricted Stock Units is
granted under and governed by the terms and conditions of the Plan and this
Agreement. Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
accepting this Agreement and fully understands all provisions of the Plan and
this Agreement. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated above.


Participant acknowledges and agrees that by receiving this Agreement,
Participant has entered into a contract with the Company with respect to this
Award of Restricted Stock Units.
INFINERA CORPORATION




--------------------------------------------------------------------------------





EXHIBIT A
GLOBAL TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT


1.Grant. The Company hereby grants to the Participant named in the Notice of
Grant (“Participant”) under the Plan an Award of Restricted Stock Units, subject
to all of the terms and conditions in this Agreement and the Plan, which is
incorporated herein by reference.
2.Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive one Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3, Participant will
have no right to payment of any such Shares. Prior to actual payment of Shares
for any vested Restricted Stock Units, such Restricted Stock Units will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.
3.Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant. Restricted Stock
Units scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Agreement, unless Participant will have been continuously an active
Service Provider from the Date of Grant until the date such vesting occurs.
4.Acceleration.
(a)    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan (including Section 5(c) of the Plan). If so accelerated, such Restricted
Stock Units will be considered as having vested as of the date specified by the
Administrator. If Participant is a U.S. taxpayer, the payment of Shares vesting
pursuant to this Section 4 in all cases will be paid at a time and in a manner
that is exempt from, or complies with, Section 409A. The immediately preceding
sentence may be superseded in a future agreement or amendment to this Agreement
only by direct and specific reference to such sentence.
(b)    Acceleration Relating to Death or Disability. Without limiting the terms
of Section 4(a), if a Participant ceases to be a Service Provider by reason of
Disability or Participant’s death (except resulting from suicide), then the
Restricted Stock Units that remain unvested as of the date Participant’s status
as a Service Provider terminated shall fully vest.
5.Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Agreement, the balance of the Restricted Stock
Units that have not vested as of the time of Participant’s termination as a
Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate; the Administrator shall have the
exclusive discretion to determine when Participant ceases to be a Service
Provider for purposes of the Restricted Stock Unit grant.
6.Payment after Vesting.
(a)    Subject to Section 8, any Restricted Stock Units that vest will be paid
to Participant (or in the event of Participant’s death, to his or her estate) in
whole Shares, subject to satisfying any Tax Obligations. Subject to the
provisions of Section 6(b), such vested Restricted Stock Units shall be paid in
Shares as soon as practicable after vesting, but in each such case within sixty
(60) days following the vesting date. In no event will Participant be permitted,
directly or indirectly, to specify the taxable year of the payment of any Shares
underlying the Restricted Stock Units payable under this Agreement.
(b)    The following provision applies if Participant is a U.S. taxpayer:
Notwithstanding anything in the Plan or this Agreement or any other agreement
(whether entered into before, on or after the Date of Grant) to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to Participant’s death, and if (x) Participant is a
U.S. taxpayer and a “specified employee” within the meaning of Section 409A at
the time of such termination as a Service Provider and (y) the payment of such
accelerated Restricted Stock Units will result in the imposition of additional
tax under Section 409A if paid to Participant on or within the six (6) month
period following Participant’s termination as a Service Provider, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of Participant’s
termination as a Service Provider, unless Participant dies following his or her
termination as a Service Provider, in which case, the Restricted Stock Units
will be paid out as described in Section 7 as soon as practicable following his


2

--------------------------------------------------------------------------------





or her death. It is the intent of this Agreement that it and all payments and
benefits to U.S. taxpayers hereunder be exempt from, or comply, with the
requirements of Section 409A so that none of the Restricted Stock Units provided
under this Agreement or Shares issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to be so exempt or so comply. Each payment payable under this
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2).
7.Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to the
administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
8.Tax Withholding. Participant acknowledges and agrees that no Shares will be
issued to Participant unless and until satisfactory arrangements (as determined
by the Administrator) will have been made by Participant with respect to the
payment of Tax Obligations (as defined below) which the Company or its Parent or
Subsidiary employing or retaining Participant (the “Employer”) determines must
be withheld with respect to these Restricted Stock Units or any Shares issuable
upon vesting. For purposes of this Agreement, “Tax Obligations” means tax,
social insurance and social security liability obligations and requirements in
connection with this Award, including, without limitation, (i) all federal,
state, and local income, employment and any other taxes (including Participant’s
U.S. Federal Insurance Contributions Act (FICA) obligation) that are required to
be withheld by the Company (or Employer, as applicable), (ii) Participant’s and,
to the extent required by the Company (or Employer, as applicable), the
Company’s (or Employer’s) fringe benefit tax liability, if any, associated with
the grant or vesting of this Award or sale of Shares issued under this Award,
and (iii) any other taxes or social insurance or social security liabilities or
premium the responsibility for which Participant has, or has agreed to bear,
with respect to this Award (or issuance of Shares or other consideration
thereunder). Participant acknowledges and agrees that the ultimate liability for
all Tax Obligations related to Participant’s participation in the Plan is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer. Participant further acknowledges that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends and/or any dividend
equivalents; and (2) do not commit to and are under no obligation to structure
the terms of the Award or any aspect of the Restricted Stock Units to reduce or
eliminate Participant’s liability for Tax Obligations or achieve any particular
tax result. Further, if Participant is subject to Tax Obligations in more than
one jurisdiction, Participant acknowledges and agrees that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax Obligations in more than one jurisdiction. If Participant fails
to make satisfactory arrangements for the payment of any Tax Obligations at the
time any applicable Restricted Stock Units otherwise are scheduled to vest
pursuant to the terms of this Agreement or the Plan or at the time any Tax
Obligations related to Restricted Stock Units otherwise are due, Participant
will permanently forfeit such Restricted Stock Units and any right to receive
Shares hereunder, and the Restricted Stock Units will be returned to the Company
at no cost to the Company.


Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax Obligations. In this regard, Participant
authorizes the Company and/or the Employer, or their respective agents, to
satisfy the obligations with regard to all Tax Obligations by one or a
combination of the following methods: (1) withholding from the proceeds of the
sale of Shares, whereby Participant authorizes the Company and/or the Employer,
or their respective agents, to satisfy the obligations with regard to all Tax
Obligations by withholding from the proceeds of the sale of Shares acquired at
settlement of the Restricted Stock Units, either through a voluntary sale or
through a mandatory sale arranged by the Company (on Participant’s behalf
pursuant to this authorization without further consent), in which case only
whole Shares will be sold to satisfy any Tax Obligations and a cash refund will
be remitted to Participant for the value of any Shares sold in excess of the Tax
Obligations (and any associated broker or other fees), all pursuant to such
procedures as the Administrator may specify from time to time; (2) withholding
from Participant’s salary, wages or other cash compensation paid to Participant
by the Company and/or the Employer; or (3) withholding in Shares acquired at
vesting of the Restricted Stock Units at a fair market value equal to the amount
of any Tax Obligations required to be withheld. For Section 16 Officers (i.e.,
persons designated by the Company as being required to file Section 16 reports
pursuant to Section 16 of the Securities Exchange Act of 1934, as amended), the
Company and/or the Employer, or their respective agents, will satisfy the
obligations by method (3) above, unless otherwise determined by the
Administrator, in its sole discretion. For Employees who are not Section 16
Officers, the Company and/or the Employer, or their respective agents, will
generally satisfy the obligations by method (1) above unless otherwise
determined by the


3

--------------------------------------------------------------------------------





Administrator. Employees who are not Section 16 Officers and who are resident in
the United States may choose to satisfy their withholding obligations by method
(2) above.


Alternatively, or in addition to the withholding methods above, if permissible
under Applicable Laws, the Administrator, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may permit or require
Participant to satisfy the Tax Obligations with respect to the Restricted Stock
Units, in whole or in part (without limitation) by delivery of cash or check to
the Company or the Employer.


Depending on the withholding method, the Company may withhold or account for Tax
Obligations by considering applicable minimum statutory withholding rates or
other applicable withholding rates (including maximum applicable rates, in which
case Participant will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Share equivalent), and in such manner that the
Company, in its sole discretion, determines will not result in adverse
consequences to the Company for financial accounting purposes. If the obligation
for Tax Obligations is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested Restricted Stock Units, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax Obligations.
9.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
10.Nature of Grant. In accepting the Award, Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted in the Plan;
(b)    the Award of Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units even if Restricted
Stock Units have been awarded in the past;
(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
(d)    Participant is voluntarily participating in the Plan;
(e)    the Restricted Stock Units and the Shares underlying the Restricted Stock
Units, and the income and value of same, are not intended to replace any pension
rights or compensation;
(f)    the Restricted Stock Units and the Shares underlying the Restricted Stock
Units, and the income and the value of same, are not part of normal or expected
compensation or salary for purposes including, but not limited to, calculating
any severance, resignation, termination, redundancy, dismissal or end-of-service
payments, bonuses, long-term service awards, pension or retirement or welfare
benefits or similar payments;
(g)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(h)     no claim or entitlement to compensation or damages shall arise from the
forfeiture of the Restricted Stock Units or the Shares acquired at vesting if
Participant ceases to be a Service Provider (for any reason whatsoever whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any), and in consideration of the Award of Restricted
Stock Units to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, any Parent
or Subsidiaries or the Employer;


(i)    for purposes of the Award of Restricted Stock Units, Participant will
cease to be a Service Provider when Participant is no longer actively providing
services to the Company or one of its subsidiaries or affiliates (regardless of
the reason for such termination and whether or not later to be found invalid or
in breach of employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment agreement, if any), and unless
otherwise expressly provided in this Agreement or determined by the Company,
Participant’s right to vest in the Restricted Stock Units under the Plan, if
any, will terminate as of such date and will not be extended by any notice


4

--------------------------------------------------------------------------------





period (e.g., Participant’s period of service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Award of Restricted Stock Units
(including whether Participant may still be considered to be providing services
while on a leave of absence pursuant to Section 13 of the Plan);
(j)     unless otherwise provided in the Plan or by the Company in its
discretion, the Restricted Stock Units and the Shares underlying the Restricted
Stock Units, and the income and the value of same, do not create any entitlement
to have the Restricted Stock Units or any such benefits transferred to, or
assumed by, another company nor be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares;
(k)     unless otherwise agreed with the Company, the Restricted Stock Units and
the Shares underlying the Restricted Stock Units, and the income and value of
same, are not granted as consideration for, or in connection with, any services
Participant may provide as a director of any Subsidiary; and
(l)    the following provisions apply only if Participant is providing services
outside the United States:
(A)    the Restricted Stock Units and the Shares underlying the Restricted Stock
Units, and the income and the value of same, are not part of normal or expected
compensation or salary for any purpose; and
(B)    neither the Company, the Employer nor any Parent or Subsidiary of the
Company shall be liable for any foreign exchange rate fluctuation between
Participant’s local currency and the United States Dollar that may affect the
value of the Restricted Stock Units or of any amounts due to Participant
pursuant to the settlement of the Restricted Stock Units or the subsequent sale
of any Shares acquired upon settlement.
11.No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan or his or her acquisition or sale of the
underlying Shares. Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding the U.S. federal, state,
local and non‑U.S. tax consequences of this investment and the transactions
contemplated by the Agreement and all other aspects of Participant’s
participation in the Plan before taking any action related to the Plan.
12.Data Privacy Notice and Consent. Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Agreement and
any other Restricted Stock Unit grant materials by and among, as applicable, the
Employer, the Company and/or any Parent or Subsidiary of the Company for the
exclusive purpose of implementing, administering and managing his or her
participation in the Plan. Participant understands that the Company and/or the
Employer may hold certain personal information about Participant, including, but
not limited to, Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Restricted Stock Units or any other entitlement to Shares awarded,
canceled, vested, unvested or outstanding in Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan (“Data”).
Participant understands that Data may be transferred to E*TRADE Financial
Services, Inc. or such other stock plan service provider selected by the Company
in the future to assist the Company with the implementation, administration and
management of the Plan. Participant understands that the recipients of Data may
be located in the United States or elsewhere, and that the recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than Participant’s country. Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of Data by contacting Participant’s local
human resources representative. Participant authorizes the Company, E*TRADE
Financial Services, Inc. and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing Participant’s participation in the Plan. Participant understands
that Data will be held only as long as is necessary to implement, administer and
manage his or her participation in the Plan. Participant understands that if he
or she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Participant’s local human
resources representative. Further, Participant understands that he or she is
providing the consents herein on a purely voluntary basis. If Participant does
not consent, or if Participant later seeks to revoke his or her consent, his or
her employment status or service and career with the Employer will not be
affected; the only consequence of refusing or withdrawing Participant’s


5

--------------------------------------------------------------------------------





consent is that the Company would not be able to grant Participant Restricted
Stock Units or other equity awards or administer or maintain such awards.
Therefore, Participant understands that refusing or withdrawing his or her
consent may affect Participant’s ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.
13.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS AN ACTIVE SERVICE PROVIDER AT THE WILL OF
THE COMPANY, THE EMPLOYER (OR ANY PARENT OR SUBSIDIARY) AND NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, ANY OTHER PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY, THE EMPLOYER (OR ANY PARENT OR SUBSIDIARY RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
14.Language. If Participant has received this Agreement or any other document
related to this Agreement and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
15.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Infinera Corporation, Attn:
Stock Administration, 140 Caspian Court, Sunnyvale, CA 94089, or at such other
address as the Company may hereafter designate in writing.
16.Grant is Not Transferable. Except to the limited extent provided in
Section 7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
17.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
18.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any U.S.
federal, state, local or non‑U.S. law, the tax code and related regulations or
the rulings or regulations of the U.S. Securities and Exchange Commission (the
“SEC”) or any other governmental regulatory body or the clearance, consent or
approval of the SEC or any other governmental regulatory authority is necessary
or desirable as a condition to the issuance of Shares to Participant (or his or
her estate) hereunder, such issuance will not occur unless and until such
listing, registration, qualification, rule compliance, clearance, consent or
approval will have been completed, effected or obtained free of any conditions
not acceptable to the Company. Where the Company determines that the delivery of
the payment of any Shares will violate U.S. federal, state, local or non‑U.S.
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such U.S. federal, state,
local or non‑U.S. law or securities exchange and to obtain any such consent or
approval of any such governmental authority or securities exchange.
19.Appendix. The Award of Restricted Stock Units shall be subject to any special
provisions set forth in the Appendix for Participant’s country, if any. If
Participant relocates to one of the countries included in the Appendix, the
special provisions for such country shall apply to Participant, to the extent
the Company determines that the application of such provisions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Agreement.
20.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. Subject to Section 20(c) of the Plan, in the event of a conflict between
one or more provisions of this Agreement and one or more provisions of the Plan,
the provisions of the Plan will govern. Capitalized terms used and not defined
in this Agreement will have the meaning set forth in the Plan.


6

--------------------------------------------------------------------------------





21.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
22.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
this Agreement or future Restricted Stock Units or other Awards that may be
granted under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
23.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
24.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
25.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection to this Award of
Restricted Stock Units.
26.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
27.Governing Law and Venue. This Agreement shall be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation shall be conducted in the courts of Santa Clara County, California,
or the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Restricted Stock Units is
made and/or to be performed.
28.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Restricted
Stock Units and on any Shares underlying the Restricted Stock Units, to the
extent the Company determines it is necessary or advisable for legal and
administrative reasons and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
29.Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant.
30.Successors and Assigns. The Company may assign any of its rights under the
Agreement to single or multiple assignees, and this Agreement will inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement will be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns. The rights and obligations of Participant under this Agreement may be
assigned only with the prior written consent of the Company.
31.Insider-Trading/Market-Abuse Laws. Participant acknowledges that he or she
may be subject to insider-trading restrictions and/or market-abuse laws, which
may affect his or her ability to purchase or sell Shares acquired under the Plan
during such times as Participant is considered to have “inside information”
regarding the Company (as defined by the laws in Participant’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company
insider-trading policy.


7

--------------------------------------------------------------------------------





Participant is responsible for complying with any applicable restrictions, so
Participant is advised to speak to his or her personal legal advisor for further
details regarding any applicable insider-trading and/or market-abuse laws in his
or her country.
32.Foreign Asset/Account Reporting Requirements. Participant acknowledges that
there may be certain foreign asset and/or account reporting requirements which
may affect his or her ability to acquire or hold the Shares acquired under the
Plan or cash received from participating in the Plan (including from any
dividends paid on the Shares acquired under the Plan) in a brokerage or bank
account outside his or her country. Participant may be required to report such
accounts, assets or transactions to the tax or other authorities in his or her
country. Participant also may be required to repatriate sale proceeds or other
funds received as a result of participating in the Plan to his or her country
through a designated bank or broker within a certain time after receipt.
Participant acknowledges that it is his or her responsibility to be compliant
with such regulations, and Participant should speak to his or her personal
advisor on this matter.




8